NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                          FEB 24 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

SYLVIA L. ROBLES,                                 No. 08-75035

               Petitioner,                        Agency No. A070-642-521

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Sylvia L. Robles, a native and citizen of the Philippines, petitions for review

of the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s (“IJ”) decision denying her motion to reopen. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny in part

and dismiss in part the petition for review.

      The IJ did not abuse his discretion in denying Robles’ motion to reopen

on the ground that it was untimely, see 8 C.F.R. § 1003.23(b), and Robles failed to

establish that she was entitled to equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679-80; Singh v. Holder, 658 F.3d 879, 884 (9th Cir. 2011).

       We lack jurisdiction over Robles’ contention that the IJ failed to advise her

of the consequences of overstaying her voluntary departure period because Robles

failed to exhaust this claim before the agency. See Tijani v. Holder, 628 F.3d

1071, 1080 (9th Cir. 2010) (“We lack jurisdiction to review legal claims not

presented in an alien’s administrative proceedings before the BIA.”).

      In light of our disposition, we do not address Robles’ remaining contention.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                      08-75035